AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

            This Amended and Restated Employment Agreement (this “Agreement”) is
made effective as of January 1, 2018 (the “Effective Date”), between Industrial
Services of America, Inc., a Florida corporation (the “Company”), and Todd L.
Phillips (“Executive”), and amends and supersedes the Prior Employment Agreement
(as defined below) in its entirety.

 

RECITALS




A.   

The Company is principally engaged in the business of recycling ferrous and
non-ferrous scrap and providing waste management services (the “Business”).


 
B.   

The Company has employed Executive as the Company’s President and Chief
Financial Officer in accordance with the terms of an Executive Employment
Agreement dated as of December 31, 2014 between the Company and Executive, as
amended by the First Amendment to Executive Employment Agreement dated as of
February 1, 2017 (the “Prior Employment Agreement”).


 
C.    The Company desires to promote Executive to the office of Chief Executive
Officer and to terminate the Prior Employment Agreement, and Executive is
willing to accept such employment with the Company upon the terms and conditions
contained in this Agreement
 


AGREEMENT

 

THE PARTIES, INTENDING TO BE LEGALLY BOUND, AGREE AS FOLLOWS: 

 




1.        Employment.   The Company agrees to employ Executive, and Executive
accepts such employment with the Company, each upon the terms and conditions set
forth in this Agreement.





2.      Term of Employment.  Subject to termination in accordance with the
provisions of Section 6 below, Executive's employment pursuant to this Agreement
commences on the Effective Date and continues through December 31, 2018
(“Term”).  After expiration of the Term, the Term will be automatically extended
for additional 12-month periods thereafter if neither party gives written notice
to the other within 30 days before expiration of the original 12-month period or
any renewal period thereafter of that party’s desire to terminate this
Agreement.
       

 3.        Title and Duties. 




3.1       The Company will employ Executive as its Chief Executive Officer,
President, and Chief Financial Officer. As the Chief Executive Officer,
President, and Chief Financial Officer of the Company, Executive shall (a)
manage the day-to-day affairs and operations of the Company, (b) have all of the
duties and powers customarily associated with the offices of the Chief Executive
Officer, President, and Chief Financial Officer, and (c) perform such
responsibilities as the Board of Directors of the Company (the “Board”) may
assign to him from time to time, which will be consistent with his positions.




1

--------------------------------------------------------------------------------




3.2       Except as may otherwise be approved in advance by the Board, and
except during vacation periods and reasonable periods of absence due to
sick­ness, personal injury, or other disability, Executive will devote his full
working time throughout the Term to the services required of him under this
Agreement, and Executive will render his services exclusively to the Company,
and, if requested, Affiliates (as defined herein); provided, however, with the
prior written consent of the Board, which will not be unreasonably withheld,
Executive may serve on the board of directors of certain organizations as long
as such activities do not prevent Executive from fully performing his duties
herein.  Executive agrees to perform his duties under this Agreement to the best
of his ability and at a level of competency consistent with the positions
occupied, to act on all matters in a manner he reasonably believes to be in and
not opposed to the best interests of the Company, and to use his best efforts,
skill, and ability to promote the profitable growth of the Company.  Executive
may, with the prior written consent of the Board, which will not be unreasonably
withheld, engage in any other business activities, whether or not such business
activity is pursued for profit or for other purposes, as long as such activities
do not prevent Executive from fully performing his duties herein. Executive may
invest his assets in any manner he deems appropriate; provided, however, that
such investment activities do not interfere with the performance of his duties. 

 

4.        Compensation.  As compensation for services rendered under this
Agreement, the Company will pay the following compensation from time to time,
subject to applicable withholding and payroll taxes, and such other deductions
as may be required under the Company's employee benefit plans:


 

(a)        Base Salary.  As compensation for Executive’s performance of his
services during the Term, the Company will pay Executive a salary at the annual
rate of $300,000 (“Base Salary”). If there is a significant change in
Executive’s duties from those outlined in Section 3.1 of this Agreement, the
Board may, in its discretion, increase or decrease the Base Salary taking into
account Executive’s new duties, the Company’s compensation philosophy, the
performance of the Executive and the Company, and such other factors as the
Board determines in its sole discretion. The Base Salary will be paid in
accordance with the Company's standard payroll practices.

 

(b)        Short-Term Incentives. 

 

(i)     During the Term, Executive will be eligible to receive an annual
performance-based bonus (the “Bonus”) that provides Executive an opportunity to
earn a target bonus equal to 50% of Executive’s then-current Base Salary (the
dollar amount being referred to herein as the “Target Bonus”). After the end of
each calendar year during the Term, the Compensation Committee of the Board of
Directors (the “Compensation Committee”) of the Company, in its sole discretion,
will determine whether the Bonus is payable to Executive based on Section
4(b)(ii) below. Solely for purposes of determining if the Company has achieved
the Adjusted EBITDA targets, the calculation of Adjusted EBITDA for each
calendar year will be determined in good faith by the Compensation Committee,
whose determination shall be conclusive and final, based upon the issuance of
the Company’s audited financial statements for that calendar year.




2

--------------------------------------------------------------------------------




(ii)     Beginning with the calendar year ending December 31, 2018, Executive
will be eligible to receive a Bonus amount based on the achievement of Adjusted
EBITDA targets. As indicated in the following table, with respect to each
calendar year during the Term, if the Company’s Adjusted EBITDA for such
calendar year: (A) equals the Target EBITDA, then Executive’s Bonus for such
calendar year shall be equal to 100% of the Target Bonus; (B) is equal to
Minimum EBITDA, then Executive’s Bonus for such calendar year shall be equal to
50% of the Target Bonus; (C) is equal to or greater than Maximum EBITDA, then
Executive’s Bonus for such calendar year shall be equal to 150% of the Target
Bonus; (D) is less than Minimum EBITDA, then Executive’s Bonus for such calendar
year shall be $0 and no Bonus shall be paid to Executive; or (E) is greater than
Target EBITDA but less than the Maximum EBITDA, or is less than Target EBITDA
but greater than Minimum EBITDA, then Executive’s Bonus for such calendar year
shall be determined by interpolating on a straight line basis between the Bonus
amounts set forth in the following table and the corresponding level of Adjusted
EBITDA.

 

 

 

 

Adjusted EBITDA for calendar year: 

 

Bonus Amount

Equal to or greater than Maximum EBITDA

 


 150% of Target Bonus

Equal to Target EBITDA

 

 

  100% of Target Bonus

Equal to Minimum EBITDA

 

 

  50% of Target Bonus

Less than Minimum EBITDA

 

 

  $0

 

 

(iii)     At the beginning of each calendar year during the Term, the Board (or
a committee of the Board), in its sole discretion, will establish a target goal
for the Company’s Adjusted EBITDA (the “Target EBITDA”).

 

(iv)     “Adjusted EBITDA” means, for any calendar year, the sum of the
Consolidated Net Income (or loss) of the Company and its subsidiaries for such
calendar year plus all amounts deducted in the computation thereof on account of
(A) interest expense (net of any interest income), (B) income taxes,
(C) depreciation and amortization, and (D) equity based incentive option
expenses.             

                         

(v)     “Consolidated Net Income” means, for any calendar year, the net income
(or loss) of the Company and its subsidiaries for such year on a consolidated
basis determined in accordance with generally accepted accounting principles
applied in a manner consistent with the Company’s audited financial statements
for such calendar year (but in any case eliminating, in the Compensation
Committee’s sole discretion from time to time, all intercompany items and
excluding any extraordinary gains and/or losses including any gains and/or
losses from the sale or other disposition of assets other than in the ordinary
course of business).

 

(vi)      “Minimum EBITDA” means an amount that is equal to 80% of Target
EBITDA.

 

(vii)     “Maximum EBITDA” means an amount that is equal to 120% of Target
EBITDA.




3

--------------------------------------------------------------------------------




(viii)      Executive must be employed on the day payments are made in order to
be eligible of a Bonus for that calendar year. Executive’s Bonus, if any, will
be paid in a lump sum in the year following the year to which the Bonus relates.
In the sole discretion of the Compensation Committee, the Company will pay the
Bonus, if any, to Executive in cash or in stock (in either case, net of any
required withholdings or deductions). If the Bonus is paid in stock, the stock
will be issued under the LTIP (as defined in this Agreement) and a minimum of
six months must elapse between the date Executive acquires the stock from the
Company and any resale of the stock.

 

(c)        Long-Term Incentives. 

 

(i)      Promptly following the execution of this Agreement, and in no event
later than 30 days following the execution of this Agreement, the Company shall
grant Executive (A) that number of restricted stock units (“RSUs”) equal in
Value (as defined below) on the date of the grant to 33.33% of Executive’s Base
Salary, and (B) that number of non-qualified options (“Options”) equal in Value
(as defined below) on the date of the grant to 16.67% of Executive’s Base
Salary. The RSUs will be subject to three-year cliff vesting, with the entire
award vesting 36 months from the grant date. The Options will vest over a
three-year period, with 1/3 vesting on each annual anniversary of the grant
date.

 

(ii)     In 2019 and each subsequent calendar year during the Term, the Company
shall grant Executive (A) that number of RSUs equal in Value (as defined below)
on the date of the grant to 33.33% of Executive’s Base Salary, and (B) that
number of Options equal in Value (as defined below) on the date of the grant to
16.67% of Executive’s Base Salary. The RSUs will be subject to three-year cliff
vesting, with the entire award vesting 36 months from the grant date. The
Options will vest over a three-year period, with 1/3 vesting on each annual
anniversary of the grant date. The grants will generally occur no later than
April 15 of each year and are subject to Executive’s continued employment on the
date of the grant.

 

(iii)     For purposes of this Agreement, the “Value” will be determined using
and applying the same accounting principles, practices, procedures, policies and
methods (with consistent classifications, judgments, elections, inclusions,
exclusions and valuation and estimation methodologies) used and applied by the
Company and its subsidiaries in the preparation of the audited financial
statements as of and for the most recently completed fiscal year.

 

(iv)     Any RSUs and Options awarded to Executive under this Agreement shall be
issued pursuant to, and shall be subject to the terms and conditions of: (A) the
Company’s 2009 Amended and Restated Long Term Incentive Plan, as it may be
further amended from time to time, or any new long-term incentive plan adopted
by the Company after the date of this Agreement and approved by the Company’s
shareholders in accordance with any national securities exchange requirements
(in either case, referred to herein as the “LTIP”), and (B) the RSU Award
Agreement substantially in the form attached hereto as Annex A (for
any RSUs granted to Executive hereunder), subject to adjustment by the
Compensation Committee in its sole discretion based on changes in laws and
regulations or their interpretations, or the Stock Option Award Agreement
substantially in the form attached hereto as Annex B (for any Options granted to
Executive hereunder), subject to adjustment by the Compensation Committee in its
sole discretion based on changes in laws and regulations or their
interpretations.




4

--------------------------------------------------------------------------------




5.        Benefits And Reimbursements.  During the Term, Executive will be
eligible for the following benefits and reimbursements:

 

(a)     Benefits. Execut­ive is eligible to participate in all benefit plans and
arrangements generally available to the Company’s employees and in any
supplementary benefits provided to the Company’s senior executives, all in
accordance with the terms of such plans and programs. Executive acknowledges and
agrees that the Company has the right to modify the benefits available to its
employees and senior executives from time to time.

 

(b)     Vacation and Holidays. Execut­ive is entitled to four weeks paid
vacation per year. Unused vacation for any year may not be accumulated for use
in subsequent years, and Executive is not entitled to any additional
compensation for failure to use vacation time. Executive is also entitled to
paid sick days and holidays in accordance with the Company’s policies applicable
to employees generally. 

 

(c)     Business Expenses. The Company will reimburse Executive for all
reasonable, ordinary, and necessary business expenses, including travel,
incurred by Executive in performing his duties in accordance with the Company’s
expense reimbursement policy as in effect from time to time. Executive must
account for all reimbursed expenses by providing the Company with documentation
sufficient to substantiate any tax deduction to which the Company may be
entitled in connection with such expenses. Executive must promptly submit
expenses for reimbursement, and the Company will reimburse Executive for each
reimbursable expense no later than ninety (90) days following the submission of
such expense. 

 

6.         Termination and Post-Termination Payments.

 

6.1     Termination by the Company.  The Executive's employment during the Term
is immediately terminated upon the occurrence of any of the following: 

                                   

(a)
death of Executive;

  (b)
termination of Executive's employment by the Company because of Executive's
inability to perform his duties on account of Permanent Disability;

  (c)
termination of Executive's employment by the Company at any time for Cause (as
defined below), upon the giving of written notice by the Company of termination
as set forth in Section 6.6(b); and       (d)   termination of Executive's
employment by the Company at any time without Cause (as defined below), upon the
giving of written notice by the Company of termination.                         
  

                                   

5

--------------------------------------------------------------------------------




6.2     Types of Terminations after which Base Salary Ends.  If (A) Executive's
employment is terminated pursuant to Sections 6.1(a)-(c) at any time, or (B)
Executive resigns other than in accordance with the provisions described as Good
Reason in this Agreement, then the Company will pay to Executive his Base Salary
only through the date of termination and such payment will be in full
satisfaction of all of the Company's obligations under this Agreement.

 

6.3     Termination.  If (A) Executive's employment is terminated for a reason
other than those listed in 6.1(a)–(c) (i.e., not due to death or due to the
Company’s termination of Executive on account of Permanent Disability or for
Cause), (B) Executive resigns for Good Reason, or (C) the Company gives written
notice of non-renewal under Section 2 of this Agreement without an offer of
continued employment for Executive with severance benefits similar to those set
forth in Section 6, then, subject to Section 6.4, Executive will be entitled to
the continued payment of his Base Salary and COBRA Premiums for twelve (12)
months following such termination or resignation, each on the Company’s regular
payroll schedule. “COBRA Premiums” for any given period means the amount, if
any, Executive pays (or is obligated to pay) for continuation of health
insurance coverage under the group health plan of the Company pursuant to his
rights provided by the Consolidated Omnibus Budget Reconciliation Act.

 

6.4     Release Requirement. Executive’s right to receive payment under Section
6.3 is expressly conditioned upon his execution and nonrevocation of a Release
of the Company and its Affiliates (the “Protected Parties”) in a form
satisfactory to the Company. The Release must be executed and delivered by
Executive to the Company on the date set by the Company, which may be no later
than 60 days following Executive’s date of termination, and the Release will be
delivered to Executive at least 21 days before the deadline set for its return.
Payments of salary continuation will begin after Executive executes the Release
and the Release is no longer subject to revocation. Payments will cease or not
be made, as applicable, if Executive violates any restrictive covenants in
Sections 8 through 11 of this Agreement or that are contained in any other
agreement between Executive and the Company. If Executive does not return the
signed Release by the date set by the Company, he will forfeit all rights to
payment under Section 6.3. Any payments that are delayed due to the release
requirement will be paid immediately following receipt of the Release and no
later than 90 days after Termination; provided, however, that if such 90-day
period spans two calendar years, then such payments will be made in the second
calendar year. Installment payments of severance pay will be treated as a series
of separate payments.

 

6.5     Defined Terms.          

 

(a)     Executive may resign and such resignation will be for “Good Reason”
under this Agreement if that resignation is based on one or more of the
following reasons and submitted within the timeframe required below:




6

--------------------------------------------------------------------------------




(i)     the failure of the Company, within 15 days of written notice from the
Executive, to make any payment due to Executive under this Agreement;

 

(ii)     any material failure (other than a failure to make payments) by the
Company to comply with any of the provisions of this Agreement;

 

(iii)    without Executive's consent, assignment of any duties materially
inconsistent with his position, duties, responsibilities and status with the
Company as defined in this Agreement; a material change in Executive's reporting
responsibilities, title or office; or any removal of Executive from or any
failure to re-elect Executive to any of such positions, other than in connection
with Executive's own  resignation or termination of employment for Cause, or as
a result of death or Permanent Disability; or

 

(iv)     a reduction in Executive's Base Salary (as set forth in this Agreement,
or as it may have been increased thereafter) without his consent, except that if
such a reduction in Executive’s Base Salary was due to a significant change in
Executive’s duties as contemplated by Section 4(a) of this Agreement, then the
reduction in Executive’s Base Salary must be in excess of 15% for a resignation
to be for Good Reason.

 

In all cases, a resignation will not be for “Good Reason” unless Executive has
given specific written notice to the Board of the event or condition within 60
days after the facts related to such change or failure are known to Executive,
and then, if not cured within 30 days of notice, and only if Executive actually
terminates within 30 days after that cure period expires. Executive and the
Company agree that if a President or Chief Financial Officer is hired, that will
not constitute a Good Reason under Section 6.5(a)(ii) or 6.5(a)(iii) above and
will not otherwise be a breach of this Agreement.

 

(b)     “Cause” means the Company’s good-faith belief that Executive has:

 

(i)     willfully failed to perform his duties under this Agreement after demand
for performance has been made by the Company;

 

(ii)     breached any restrictive covenant set forth in Section 7 hereof or in
any other agreement between Executive and the Company or its Affiliates;

 

(iii)     misappropriated any of the Company’s funds or property; 

 

(iv)     breached a fiduciary duty to the Company for personal profit to the
Executive which includes, but is not limited to, providing services to any
business entity or investment of any nature other than to that of the Company
during normal business hours, or outside business hours if the opportunity has
not first been presented to the Company for consideration;

 

(v)      failed to adhere to or engaged in any conduct that is prohibited by
Company policy;




7

--------------------------------------------------------------------------------




(vi)     engaged in any conduct that, in the good-faith opinion of the Company,
reflects poorly on or damages the Company's image, including, but not limited
to, dishonesty, neglect of duties, misconduct, theft, fraud, or willfully
violating any law, rule, or regulation (other than traffic violations or similar
minor offences);

 

(vii)    been indicted, arraigned, or had a criminal complaint filed against him
for any misdemeanor involving dishonesty or moral turpitude or for any felony;
or

 

(viii)     breached any of his representations, warranties, covenants, or other
agreements in this Agreement or in any other agreement between Executive and the
Company or its Affiliates.

 

For purposes of this definition, an act or failure to act is willful if such act
or omission is not in good faith and not with a reasonable belief that such act
or omission is in the best interest of the Company.

 

In all cases, a termination will not be for “Cause” unless the Company has
provided written notice to Executive that the termination is for Cause, which
notice specifies the action or inaction on which the Company based its
determination; provided, further, that to the extent the issues can be addressed
by future action, before any such final termination decision is made, the Board
shall offer Executive the opportunity to respond to the Board’s issues in a
duly-called Board meeting, at which meeting Executive may offer suggestions and
timelines for changes or improvements.

 

(c)     “Release” means a full and comprehensive release of all claims related
to Executive's employment by the Company, including a covenant not to sue and
non-disparagement agreement, from Executive in favor of the Company, its
executives, officers, directors, Affiliates (as defined below), and all related
parties, in such commercially reasonable form as requested by the Company.

 

(d)     “Permanent Disability” means the onset of a physical or mental
disability which prevents Executive from performing the essential functions of
Executive's job for six months or more, with any reasonable accommodation
required by state and/or federal disability anti-discrimination laws, including,
but not limited to, the Americans with Disabilities Act of 1990.

 

(e)     The term “Affiliate” or “Affiliates” means any entity which (i) directly
or indirectly, controls the Company, (ii) is controlled, directly or indirectly,
by the Company­, or (iii) is under common control, directly or indirectly, with
the Company.

 

 7.         Duty of Loyalty.  Executive acknowledges that he owes a duty of
loyalty and good faith to the Company during his employment with the Company. 
Pursuant to that duty of loyalty, Executive agrees:




8

--------------------------------------------------------------------------------




(a)     During his employment with the Company, Executive will not directly or
indirectly solicit, induce, or encourage any customer, supplier, vendor, or
employee to end or reduce their business relationship with the Company;

 

(b)     Executive will not, directly or indirectly, divert any business
opportunity available to the Company to himself or to any other person or
entity; and

 

(c)     Executive will not directly or indirectly engage in, own, or assist any
business which directly competes with the Business in which the Company or its
Affiliates is engaged while the Executive is employed by the Company.

 

Nothing in this Section is intended to limit, in any way, any other statutory,
contractual, or common law duties of loyalty Executive may owe to Company during
his employment.

 

 8.         Confidential Information. 

 

8.1     Definition of Confidential Information.  As part of Executive's
employment with the Company, Executive will have access to Confidential
Information of the Company, its Affiliates and, in some cases, its customers and
vendors.  As used in this Agreement, “Confidential Information” means any
information relating to the Company, its Affiliates, customers and vendors and
its business which (i) is not known to competitors, (ii) is not known to the
general public, (iii) which is subject to reasonable measures by the Company to
maintain its confidentiality, and (iv) which derives economic value to the
Company from the fact that the information  is not readily ascertainable by
proper means, including but not limited to information that meets that criteria
and that comes within the following categories:




●
Names of potential customers, suppliers, services, or employees; ●

Financial results or data; ●
Technologies, potential patent processes or applications; ●
Methods of marketing, service or procurement; ●
Research and development; ●

Pricing information; ●
Manufacturing processes; ●
Information obtained from customers or vendors which the Company undertakes to
maintain in confidence; ●
Potential or experimental products; ●
Operational methods; ●
  Strategic plans for marketing, sales, research, operations, or any other
aspect of Company's business; and ●    Marketing and business development plans
and strategies.

 

8.2     Restriction on Use During Employment.   Executive agrees that he will
not use for his benefit or disclose at any time during his employment by the
Company, except to the extent required by the performance by him of his duties
as an employee of the Company, any Confidential Information obtained or
developed by him while in the employ of the Company.




9

--------------------------------------------------------------------------------




8.3     Return of Confidential Information.   Executive acknowledges that any
Confidential Information he receives during the course of his employment with
the Company remains the sole and exclusive property of the Company.  At the
conclusion of Executive's employment with the Company, for any reason, Executive
will return all documents, electronic records, notes, computer discs, copies, or
anything else on which Confidential Information has been stored, recorded, or
copied. 

 

8.4     Post-Employment Obligations.   Following the conclusion of Executive's
employment with the Company for any reason either before or after the Term,
Executive agrees to maintain the confidentiality of all Confidential Information
for the Restricted Period (as defined in Section 8.6 below), or until the
information ceases to be confidential (other than cessation as a result of
disclosure by Executive), whichever occurs first.

 

8.5     Trade Secrets.   Some of the Company's Confidential Information may be a
trade secret as defined by applicable law.  Nothing in this Agreement is
intended to change or limit the Company's rights, or Executive's obligations,
under the Uniform Trade Secrets Act or any other statute applicable to the
Company's trade secrets.

 

8.6     Definition of Restricted Period.   For purposes of this Section 8 and
hereafter in this Agreement, “Restricted Period” means one year.




9.         Ownership of Certain Works Created by Executive.  Executive will
promptly disclose and describe to the Company all inventions, improvements,
discoveries, technical developments and works of authorship, whether or not
patentable or copyrightable, made or conceived by him either alone or with
others during the term of his employment under this Agreement.  All such works
made, devised, or discovered by Executive, whether by himself or jointly with
others, which relate or pertain in any way to the business of the Company or any
of its Affiliates (“Work Products”) inure to the benefit of the Company or such
Affiliate and become and remain the Company's or such Affiliate's sole and
exclusive property.  Work Products may be created within or without the
facilities of the Company or its Affiliates and before, during, or after normal
business hours. Work Products are specifically intended to be works made for
hire by Executive, but in any event, Executive agrees to execute an assignment
(and does hereby assign) to the Company, Executive's entire right, title, and
interest in and to Work Products, and to execute any other instruments and
documents that may be requested by the Company for the purpose of applying for
and obtaining patents or registration of copyright with respect thereto in the
United States and in all foreign countries.  Executive further agrees, whether
or not in the employ of the Company, to cooperate to the extent and in the
manner reasonably requested by the Company in the prosecution or defense of any
litigation or other proceedings involving any Work Products, but all of
Executive's reasonable expenses in connection therewith will be paid by the
Company. 


 

10.       Non-Competition. In his position, Executive has broad responsibility
for and intimate knowledge of many aspects of the Company's business.  The
Company would be at a significant competitive disadvantage if Executive used his
knowledge of the Company to compete with the Company.  Therefore, during
employment and for the Restricted Period following Executive's separation from
the Company for any reason, whether during or after the Term, Executive agrees
that he will not:




10

--------------------------------------------------------------------------------




(a)     directly or indirectly, individually or as a consultant, employee,
manager, advisor, consultant, volunteer, director, officer, owner, or other
participant in any entity or venture other than the Company, accept any position
or perform any services for a Competitor who operates or maintains offices,
facilities, or personnel within 150 miles of any office or facility from which
the Company conducts its business operations as of the date of termination (the
“Restricted Area”); or

 

(b)     seek or accept employment with a Customer of the Company for the
performance, management, or supervision of services that might otherwise be
provided by the Company if such Customer operates or maintains offices,
facilities, or personnel within the Restricted Area.

 

For purposes of this Section 10, a “Competitor” is any person or entity that
engages in the Business of the Company. If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Section 10 is
invalid or unenforceable, the parties agree that the court making the
determination of invalidity or unenforceability has the power to reduce the
scope, duration, or area of the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement will be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.

 

11.       Solicitation of Customers, Business Partners and Employees.  

 

11.1     Solicitation of Current and Prospective Customers.  The Company
maintains its contacts and relationships with customers and prospective
customers at great expense.  By virtue of Executive's employment with the
Company, Executive will have unique exposure to and personal contact with
particular customers and prospective customers.  Executive will have access to
unique information about current and prospective customers, including
preferences, needs, products, and pricing.  The information to which Executive
will have access, and the relationships Executive will help foster or develop,
will allow Executive to compete unfairly with the Company after Executive's
employment ends. Therefore, during Executive’s employment and for the Restricted
Period following Executive's separation from the Company for any reason, whether
during or after the Term, Executive will not directly or indirectly solicit the
business of, or sell any services to, any Customer or Potential Customer. 
“Customer” means any person (individual or company) who was a customer of the
Company while the Executive was employed by the Company. A “Potential Customer”
is any prospective customer with whom the Executive had contact in the 12 months
before his termination under this Agreement, and any employee, agent or other
affiliate of such customers.




11

--------------------------------------------------------------------------------




11.2     Solicitation of Business Partners.  By virtue of Executive's employment
with the Company, Executive will form close relationships with, and/or have
access to, particular information regarding, the Company's Business Partners. 
As used in this Section, the Company's “Business Partners” are any suppliers,
vendors, or contractors engaged in business with the Company during Executive's
employment.  For the Restricted Period following the end of Executive's
employment with the Company for any reason, whether during or after the Term,
Executive will not, directly or indirectly, solicit, induce, or encourage any
Business Partner of the Company to end or reduce its business relationship with
the Company.  Nothing in this Section is intended to prevent Executive from
having a business relationship with any Business Partner, provided he does not
induce, solicit, or encourage that Business Partner to reduce or end its
relationship with the Company.

 

11.3     Non-Solicitation of Employees.  By virtue of his employment with the
Company, Executive will be known to all employees of the Company and to many
employees of its Affiliates.  The parties anticipate that Executive will know
most, if not all, employees of the Company and Affiliates, and will have
knowledge of each employee's strengths, abilities, and compensation.  To protect
the Company from unfair attempts to solicit its employees, Executive agrees
that, during employment and for the Restricted Period following the termination
of his employment with the Company for any reason, whether during or after the
Term, Executive will not directly or indirectly (i) induce, encourage or solicit
any person who was a Company or Affiliate employee at the time of Executive's
termination of employment  and who remains one during the Restricted Period, to
leave the Company's employment or become affiliated with Executive or any
business affiliated with Executive, or (ii) act as an officer, director,
employee, partner, independent contractor, consultant, principal, agent,
proprietor, owner or part owner, or in any other capacity for any person or
entity that hires, whether via solicitation, or other inducement, any person who
was an employee of the Company or its Affiliates when Executive left the
Company's employ. For purposes of this Section, giving a Company or Affiliate
employee a reference, recommendation, or suggestion of new employment will be
considered an act to induce or encourage such employee to leave employment.

 

12.       Covenants not Overly Restrictive.   In connection with the foregoing
provisions of Sections 7 through 11, Executive represents that his experience,
capabilities, and circumstances are such that such provisions will not prevent
him from earning a livelihood. Executive further agrees that the limitations set
forth in Sections 7 through 11 (including, without limitation, any time and
geographic limitations) are reasonable and properly required for the adequate
protection of the businesses of the Company and its Affiliates. Nothing in
Sections 7 through 11 prohibit Executive from acquiring or holding not more than
five percent (5%) of any class of publicly traded securities of any business.

 

13.       Survival and Remedies.        It is understood and agreed that the
covenants made by Executive in Sections 7 through 11 survive the expiration or
termination of this Agreement. Executive acknowledges and agrees that a remedy
at law for any breach or threatened breach of the provisions of Sections 7
through 11 would be inadequate and, therefore, agrees that the Company and any
of its Affiliates will be entitled to injunctive relief in addition to any other
available rights and remedies in cases of any such breach or threatened breach;
provided, however, that nothing contained in this agreement will be construed as
prohibiting the Company or any of its Affiliates from pursuing any other rights
and remedies available for any such breach or threatened breach. If Executive,
in the future, seeks or is offered employment by any other company, firm, or
person, he will provide a copy of Sections 7 through 11 to the prospective
employer before accepting employment with that prospective employer.




12

--------------------------------------------------------------------------------




14.       Assignment.  Executive may not assign or modify any of his rights or
obligations in this Agreement without the express written consent of the
Company. The Company may not assign or modify any of its rights or obligations
under this Agreement without the express written consent of the Executive.
Nothing in this Section precludes Executive from designating a beneficiary to
receive any benefit payable under this Agreement upon his death or incapacity.
Except as required by law, no right to receive payments under this Agreement or
the LTIP is subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation or to exclusion, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to effect any such action is null, void and of no effect.

 

15.       Binding Effect.  Without limiting or diminishing the effect of Section
14 above, this Agreement inures to the benefit of and is binding upon the
parties and their respective heirs, successors, legal representatives, and
assigns.

 

16.       Notices.  Any notice or consent required or permitted under this
Agreement is deemed to have been given when hand-delivered or mailed by
registered mail, postage prepaid and return-receipt requested, to the intended
recipient at the following address (or at such other address as either party may
notify the other):

 

(a)        If to the Company:

 

Industrial Services of America, Inc.

7100 Grade Lane

Louisville, Kentucky 40213

Attention: Chairman of the Board

 

 

(b)        If to Executive:

 

Todd Phillips

7014 Cherry Grove Lane

Pewee Valley, KY 40056




17.        Law Governing.  This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Kentucky, without regard to its
conflicts of law provisions or of any other jurisdiction to the contrary and
without regard to where Executive may reside, where the Company is located, or
its business primarily conducted.




13

--------------------------------------------------------------------------------




18.       Severability.   Executive agrees that if any court of competent
jurisdiction holds that any provision of Sections 7 through 11 of this Agreement
is void or constitutes an unreasonable restriction against Executive, the
provisions of such Section is not rendered void but applies with respect to such
extent as such court may judicially determine constitutes a reasonable
restriction under the circumstances. If any part of this Agreement is held by a
court of competent jurisdiction to be invalid, illegal or incapable of being
enforced in whole or in part by reason of any rule of law or public policy, such
part is deemed to be severed from the remainder of this Agreement for the
purpose only of the particular legal proceedings in question and all other
covenants and provisions of this Agreement will in every other respect continue
in full force and effect and no covenant or provision will be deemed dependent
upon any other covenant or provision.

 

19.       Waiver.  Failure to insist upon strict compliance with any of the
terms, covenants, or conditions of this Agreement is not deemed a waiver of such
term, covenant or condition, nor is any waiver or relinquishment of any right or
power under this Agreement at any one or more times deemed a waiver or
relinquishment of such right or power at any other time or times.

 

20.       Entire Agreement; Modifications.  This Agreement constitutes the
entire and final expression of the agreement of the parties with respect to the
subject matter of this Agreement and supersedes all prior agreements, oral and
written, between the parties with respect to the subject matter of this
Agreement. This Agreement may be modified or amended only by an instrument in
writing signed by both parties.

 

21.       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which is deemed an original, but all of which together
constitute one and the same instrument.

 

22.       Condition Precedent; Existing Contract Obligations Do  Not Conflict.
Executive represents and warrants that he is either not subject to, or has
provided to the Company before the Effective Date of this Agreement a copy of,
any confidentiality agreements, restrictive covenants, or non-solicitation
promises he has made or to which he is bound by virtue of his current or past
employments, and agrees to hold the Company harmless and indemnify them from any
claim or other liability they may incur for breach of this representation. A
condition precedent to the effectiveness of this Agreement is that the Company
has concluded that any such restrictions are not likely to impose an undue
restriction on Executive's performance of his duties under this Agreement.

 

23.       Agreement has Been Mutually Negotiated.  The parties acknowledge that
this Agreement has been mutually negotiated and, therefore, any common law
presumption that ambiguities in contracts are to be construed against their
drafters is inapplicable.

 

24.       Intent to Comply. The Company and Executive agree and confirm that
this Agreement is intended by both parties to provide for compensation that is
exempt from or compliant with Code Section 409A. This Agreement is to be
interpreted, construed, and administered in accordance with this agreed intent,
provided that the Company does not promise or warrant any tax treatment of
compensation hereunder. Executive acknowledges and agrees that he is solely
responsible for obtaining advice regarding all questions to federal, state, or
local income, estate, payroll, or other tax consequences arising under this
Agreement. This Agreement may not be amended or terminated in a manner that
would accelerate or delay payments of such compensation except as permitted
under Treasury Regulations under Code Section 409A. 




14

--------------------------------------------------------------------------------




25.       Specified Employees. Notwithstanding anything in this Agreement to the
contrary, if the Company or any member of its controlled group (as defined in
Internal Revenue Code Sections 414(b) or (c)) has any stock that is traded on a
public securities market and Executive is a "specified employee" within the
meaning of Treasury Regulation Section 1.409A-1(i) (or any successor thereto) on
Executive's termination of employment, any payments hereunder triggered by
Executive's termination of employment and that are not separation pay under
Treasury Regulations Section 1.409A-1(b)(9) or short-term deferral pay or
otherwise exempt from Code Section 409A, shall not begin to be paid until the
earlier to occur of Executive's death or the date that is six months and one day
after Executive's termination of employment, and at that time, Executive will
receive in one lump sum payment all of the severance payment that would have
been paid to Executive during the first six months following Executive's
termination of employment. The Company shall determine, consistent with any
guidance issued under Code Section 409A, the portion of severance payments that
are required to be delayed, if any.

 

 

 

[Signature Page Follows]

 




15

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and Executive have duly executed and delivered
this Agreement as of the day and year first above written.

                                                           

                                                                              INDUSTRIAL
SERVICES OF AMERICA, Inc.

 

By:      /s/ Vince Tyra                                              

Name: Vince Tyra

Title: Chairman of the Board

 

 

 

                                                                              EXECUTIVE:

 

By:      /s/ Todd L. Phillips                                          

                                                                             
Todd L. Phillips




16

--------------------------------------------------------------------------------




Annex A

 

FORM OF RSU AWARD AGREEMENT




INDUSTRIAL SERVICES OF AMERICA, INC.

 

RESTRICTED STOCK UNIT

GRANT AGREEMENT

 

Name of Employee:


PARTICIPANT NAME (“Employee”)

Grant Date:


GRANT DATE

Number of Restricted Stock Units:

 

NUMBER OF AWARDS GRANTED

 

This agreement (this “Agreement”) is subject to the following terms and to all
of the terms of the Industrial Services of America, Inc. 2009 Long Term
Incentive Plan, as amended (the “Plan”). In the case of any conflict between
this Agreement and the Plan, the Plan shall control. A copy of the Plan is
attached, and any capitalized terms used but not defined in this Agreement shall
have the meaning given them in the Plan. 

 

 1.                Grant of Restricted Stock Units.  Subject to the terms and
    conditions of this Agreement and the Plan, as of the date noted above (the
    “Grant Date”), the Compensation Committee of the Board of Directors (the
    “Compensation Committee”) of Industrial Services of America, Inc. (the
    “Company”) hereby grants to Employee the number of restricted stock units
    set forth above (the “RSUs”). Each RSU constitutes a right that Employee
    (or, in the event of Employee’s death before payment, the executor,
    administrator, or other personal representative of Employee’s estate) will
    receive one share of Stock if Employee vests in the RSUs pursuant Section 4,
    5, or 6 hereof. There are no other rights provided to Employee (or
    Employee’s estate or any other person) under any of the RSUs. 

 

 2.                Transfer Restriction. Until the delivery of shares
    of Stock with respect to the RSUs in accordance with the terms of this
    Award, neither the RSUs nor the Stock to be issued upon vesting of
    the RSUs may be sold, transferred, pledged, exchanged, hypothecated or
    otherwise disposed of, other than by will or pursuant to the applicable laws
    of descent and distribution (to the extent permitted by applicable law and
    the Plan).  Any attempted sale, transfer, pledge, exchange, hypothecation or
    other disposition of the RSUs or the Stock to be issued upon vesting of
    the RSUs not specifically permitted by the Plan or this Award shall be null
    and void and without effect. 

 

 3.                Investment Representations.  Employee understands that upon
    delivery of shares of Stock with respect to the RSUs in accordance with the
    terms of this Award, (i) the shares of Stock to be delivered have not been
    registered under the Securities Act of 1933, as amended (the “Securities
    Act”) and are “restricted securities” within the meaning of Rule 144 under
    the Securities Act, (ii) the shares of Stock to be delivered cannot be sold,
    transferred, or otherwise disposed of unless they are subsequently
    registered under the Securities Act or an exemption from registration is
    then available, and (iii) in any event, the exemption from registration
    under Rule 144 will not be available for at least six months from the
    issuance date of the Stock and unless the other terms and conditions of Rule
    144 are satisfied.

 

 4.                Vesting and Payment. Except as provided in Sections 5 and 6
    below regarding Termination of Service or a Change of Control, and unless
    the RSUs are previously forfeited pursuant to the Plan or this Agreement,
    the RSUs will vest if and to the extent that Employee
    remains continuously employed by the Company for the entire Service
    Period. The Company shall cause its transfer agent to issue the shares of
    Stock with respect to the RSUs to Employee promptly upon vesting, but not
    later than 30 days after vesting of the RSUs in accordance with this Section
    4. For purposes of this Agreement, the “Service Period” means the 36-month
    period beginning on the Grant Date and ending on the third anniversary of
    the Grant Date.

 

 5.                Termination of Service Before the End of the Service
    Period.  For purposes of this Agreement, “Termination of Service” shall be
    deemed to have occurred at the close of business on the last day on which an
    employee is carried as an active employee on the records of the Company. In
    the event of Employee’s Termination of Service before the end of the Service
    Period, the following provisions shall apply:

 

17

--------------------------------------------------------------------------------




5.1              Except as expressly provided below in Section 5.2 or Section 7,
in the event of Employee's Termination of Service for any reason before the end
of the Service Period, the RSUs held by Employee and not yet vested shall be
automatically forfeited by the Employee as of the date of Employee’s Termination
of Service.  Neither the Employee nor any of the Employee’s successors, heirs,
assigns or personal representatives shall have any rights or interests in
any RSUs that are so forfeited.

 

5.2              Notwithstanding Section 5.1, if Employee experiences a
Termination of Service during the Service Period as the result of (i) death,
(ii) Disability (as defined below), or (iii) termination of employment by the
Company at any time without Cause (as defined in Employee’s employment agreement
as of the Grant Date) (each, a “Qualifying Termination”), a pro rata portion
of Stock with respect to the RSUs shall be issued as set forth below:

 

5.2.1               In the event of a Qualifying Termination before completion
of the Service Period, the number of RSUs to be settled and paid in Stock shall
be determined as follows: (i) the number of RSUs subject to the Award that have
not yet vested shall be multiplied by (ii) a service fraction, the numerator of
which is the number of full months the Employee was employed or rendering
services following the Grant Date through the date of Employee’s Termination of
Service, and the denominator of which is 36, the number of months in the Service
Period.  For purposes of calculating a “full month,” Employee shall be deemed
to have been employed a “full month” if he is employed or rendering services on
the 21st day of the month. The Company shall deliver the shares of Stock with
respect to the RSUs to Employee (in the case of Employee’s Disability) or to the
executor, administrator, or other personal representative of Employee’s estate
(in the case of Employee’s death) within 30 days of the date of the Qualifying
Termination. Any RSUs that do not vest in accordance with the foregoing
provisions of this Section 5.2.1 shall terminate and be forfeited as of the date
of the Qualifying Termination. 

 

5.2.2              “Disability” means a condition of Employee which, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or to last for a continuous period of at least 12 months: (a)
makes Employee unable to engage in any substantial gainful activity; or (b) as a
result of which Employee is receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Company. If at any time a physician appointed by the Company or its agent
or insurer, or the Social Security Administration, makes a determination with
respect to Employee’s Disability, that determination shall be final, conclusive,
and binding upon the Company, Employee, and their successors in interest.

 

 6.                Change of Control.  In the event a Change of Control which
    also constitutes a change in ownership or effective control or a change in
    ownership of a substantial portion of the assets of the Company within the
    meaning of Section 409A of the Code (a “409A Change”) occurs before both
    completion of the Service Period and before a Termination of Service, the
    number of RSUs subject to this Award that have not yet vested shall vest and
    become nonforfeitable on the date of such 409A Change. Each such vested RSU
    shall be paid by delivery within 45 days following such 409A Change of the
    same consideration that each Company shareholder receives in connection with
    such 409A Change, or, at the Compensation Committee’s option, in cash based
    on the Fair Market Value received by shareholders of record for Stock in the
    409A Change.

 

18

--------------------------------------------------------------------------------



 7.                Tax Withholding.  The Company shall withhold from wages
    otherwise due, or retain from any payment to Employee in respect of
    the RSUs, or take such other action which Company deems necessary to satisfy
    any income or other tax withholding requirements as a result of the vesting
    of RSUs and issuance of Stock related thereto.  Unless an
    affirmative election is made by Employee before the end of the Service
    Period (or Change of Control, if earlier) to (i) remit already-owned shares
    of Stock, (ii) remit a cash payment, (iii) have amounts debited from other
    wages due, or (iv) some combination thereof, Employee shall be deemed to
    have elected to satisfy any federal and state tax withholding requirements
    through a reduction in the number of shares of Stock issuable upon
    vesting, equal to their Fair Market Value based on the amount of withholding
    taxes reasonably estimated by the Company to be due upon vesting. A form of
    withholding election, which may be used to notify the Company of Employee’s
    election to pay the tax withholding by one of the means set forth above, is
    attached hereto as Exhibit A.

 

 8.                Definitions.  Unless provided to the contrary in this
    Agreement, the definitions contained in the Plan and any amendments thereto
    shall apply to this Agreement.

 

 9.                Restrictions Imposed by Law.  Notwithstanding any other
    provision of this Agreement, Employee agrees that the Company will not be
    obligated to deliver any shares of Stock if counsel to the Company
    determines that such exercise, delivery or payment would violate any law or
    regulation of any governmental authority or any agreement between the
    Company and any national securities exchange upon which the Stock is listed.
    As a condition to the settlement of the RSUs, the Company may require
    Employee to satisfy any qualifications that may be necessary or appropriate
    to evidence compliance with any applicable law or regulation.

 

 10.                No Shareholder Status; No Dividends.  Employee shall have no
     rights as a shareholder with respect to any RSUs or shares of Stock under
     this Agreement until such shares of Stock have been duly issued and
     delivered to Employee. Except for adjustments made as provided in
     subsection 4.2(e) of the Plan, no adjustment shall be made for dividends of
     any kind or description whatsoever or for distributions of other rights of
     any kind or description whatsoever respecting the shares of Stock before
     such issuance.

 

 11.                 Delay in Payment to Specified Employees. Notwithstanding
     anything herein to the contrary, the date of delivery of the Stock (or cash
     in lieu thereof if required hereby) to Employee shall be delayed if payment
     would otherwise be required hereunder after Termination of Service (other
     than on account of death) and before 6 months have elapsed from the date of
     the Termination of Service, if the Employee is a Specified Employee and the
     circumstances of payment require delay under 409A of the Code (i.e., the
     award is not a short-term deferral or otherwise exempt from 409A of the
     Code). “Specified Employee” shall have the meaning given in Treas. Reg. §
     1.409A-1(i) (or any successor thereto) using the prior calendar year as the
     determination period.

 

 12.                 Provisions Consistent with Plan. This Agreement is intended
     to be construed to be consistent with all applicable provisions of the
     Plan, which is incorporated herein by reference. Employee acknowledges
     receipt contemporaneously herewith of a copy of the Plan, and Employee
     represents that he is familiar with the terms and provisions thereof and
     hereby accepts the Award herein subject to all the terms and provisions
     thereof. Employee acknowledges that nothing contained in the Plan or this
     Agreement shall (a) confer upon Employee any additional rights to continued
     employment by the Company or any corporation related to the Company; or (b)
     interfere in any way with the right of the Company to terminate Employee’s
     employment at any time. In the event of a conflict between the provisions
     of this Agreement and the Plan, the provisions of the Plan shall prevail.

 

19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date set forth in the preamble hereto, but actually on the dates set forth
below.

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

By:                 ___________________________________

             

Title:              ________________________

 

Date:              ________________________

 

EMPLOYEE:

 

_____________________________________

Name:

(acknowledging receipt and conditions set out above)

 

Date:  _______________________________

 

20

--------------------------------------------------------------------------------




 

EXHIBIT A

Withholding Election for RSUs that are Vesting

INSTRUCTIONS: If you want shares that would otherwise vest to be deemed tendered
back to the Company in an amount equal (based on their Fair Market Value on the
vesting date) to the withholding due, and the net number of vested shares issued
in your name, you do not need to submit this form. If you prefer to satisfy your
withholding obligation in a different way, please check the appropriate line
below and return this form with any required other materials (cash or check, or
a stock power or other stock certificates, if you elect Method No. 1 or No. 2 in
whole or part).

Depending on the choice elected, cash or other documents need to accompany the
election.  The amount remitted or withheld will be a reasonable estimate of the
tax withholding obligations due by reason of the vesting of the RSUs, and your
notice must acknowledge and allow debit from your next paycheck any
reconciliation of that estimate to the exact tax withholding due, as soon as
such amount is precisely calculable by the Company.

Method No. 1

____

I elect to pay the taxes due by tendering other shares of Company stock that I
already own.  Attached is a stock certificate, signed on the back to tender, or
a stock power to authorize the transfer agent to transfer the shares that I
think will be sufficient to pay the withholding, based on the actual market
value of the shares at the close of the market on the vesting date, and a
___%1 withholding rate.  If any more or less tax withholding is due, I authorize
the Company to reconcile the value of the shares I have tendered and either
issue me a check for the difference, or take the additional taxes due from my
next paycheck. If the stock certificate is for more shares than needed, the
certificate will reflect tender of only the whole number of shares sufficient
for such withholding.

Method No. 2

____

I elect to pay withholding in cash. Attached is a check for __%2 of the value of
the shares that are vesting as of the latest close of the market before I
submitted this form.  I understand that the Company will determine the actual
market value of the shares at the close of the market on the vesting date, and
if any more or less tax withholding is due, will reconcile that amount by either
issuing me a check for the difference, or taking the additional taxes due from
my next paycheck, and I authorize that deduction.

Method No. 3

____

I authorize the Company to withhold the taxes related to this vesting
of RSUs from my next regular paycheck. I understand that, if one paycheck will
not be large enough to cover these taxes and all other regular deductions, the
Company will debit any difference by issuing to me fewer than the total number
of vested shares (the number subtracted will depend on the amount of taxes still
due and the Fair Market Value of the shares on the vesting date).

Method No. 4

____

I elect a combination of the above methods, as follows (please describe):




________________________________________________________________




________________________________________________________________

SIGNATURE OF EMPLOYEE:              __________________________________________ 

DATE:                                                      __________________________________________

 

--------------------------------------------------------------------------------


1              Consult with the Company's payroll department regarding the
required withholding rate in effect, at the time this election is made, and
insert that percentage here.

2              See footnote 1







21

--------------------------------------------------------------------------------




 

Annex B

 

FORM OF OPTION AWARD AGREEMENT

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

NON-INCENTIVE

STOCK OPTION AGREEMENT

 

 

Name of Employee:


PARTICIPANT NAME (“Optionee”)

Grant Date:


GRANT DATE

Number of Shares Subject to Options:

 

NUMBER OF SHARES

Option Price Per Share:

 

$__________________

 

This agreement (this “Agreement”) is subject to the following terms and to all
of the terms of the Industrial Services of America, Inc. 2009 Long Term
Incentive Plan, as amended (the “Plan”). In the case of any conflict between
this Agreement and the Plan, the Plan shall control. A copy of the Plan is
attached, and any capitalized terms used but not defined in this Agreement shall
have the meaning given them in the Plan.

 

1.                  Grant of Non-Incentive Stock Options.  Subject to the terms
and conditions of this Agreement and the Plan, as of the date noted above (the
“Grant Date”), the Compensation Committee of the Board of Directors (the
“Compensation Committee”) of Industrial Services of America, Inc. (the
“Company”) hereby grants to the Optionee an option (the “Option”) to purchase
all or any part from time to time of the number of shares of Stock set forth
above. The exercise price (the “Option Price”) hereunder is the Option Price Per
Share set forth above, which is not less than 100% of the Fair Market Value of a
Share on the Grant Date.

 

2.                  Transfer Restriction. Until the delivery of shares of Stock
following exercise of the Option in accordance with the terms of this Award, the
Stock to be issued upon exercise of the Option may not be sold, transferred,
pledged, exchanged, hypothecated or otherwise disposed of. Any attempted sale,
transfer, pledge, exchange, hypothecation or other disposition of the Option or
the Stock to be issued upon exercise of the Option not specifically permitted by
the Plan or this Award shall be null and void and without effect. 

 

3.                  Investment Representations.  Optionee understands that upon
delivery of shares of Stock pursuant to the exercise of this Option in
accordance with the terms of this Award, (i) the shares of Stock to be delivered
have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”) and are “restricted securities” within the meaning of Rule 144
under the Securities Act, (ii) the shares of Stock to be delivered cannot be
sold, transferred, or otherwise disposed of unless they are subsequently
registered under the Securities Act or an exemption from registration is then
available, and (iii) in any event, the exemption from registration under Rule
144 will not be available for at least six months from the issuance date of the
Stock and unless the other terms and conditions of Rule 144 are satisfied.

 

4.                  Vesting, Exercise and Expiration of Option. Subject to the
earlier termination of the Option as provided in Section 5 of this Agreement or
as otherwise provided in this Agreement or the Plan, the Option shall vest and
become exercisable as follows:

 




Vesting Date

% of Option Shares

1st Anniversary of Grant Date

33.33%

2nd Anniversary of Grant Date

33.33%

3rd Anniversary of Grant Date

33.33%

 

 

22

--------------------------------------------------------------------------------




4.1       During the Option Period (as defined in Section 4.3 below), the
Optionee may exercise portions of the Option by written notice, which shall:

           

            (i)         state the election to exercise the Option, the number of
shares of Stock in respect of which it is being exercised, and the Optionee’s
address and Social Security Number;

 

            (ii)        contain such representations and agreements, if any, as
the Committee may require concerning the holder’s investment intent regarding
such shares of Stock;

 

            (iii)       be signed by the Optionee; and

 

            (iv)       be in writing and delivered in person or by certified
mail to the Compensation Committee.

 

4.2       Payment of the full Option Price for shares of Stock upon which the
Option is exercised, plus any income, shall accompany the written notice of
exercise. Payment may be made either in cash or by check acceptable to the
Company. Optionee shall also satisfy withholding requirements pursuant to
Section 7 of this Agreement. The Company shall cause to be issued and delivered
to the Optionee the certificate(s) representing such shares of Stock promptly
following the receipt of notice and payment described above.

 

4.3       Once exercisable with respect to a number of shares of Stock, the
Option shall remain exercisable with respect to that number of shares of Stock
(subject to reduction for exercise) until the fifth anniversary of the Grant
Date (the “Option Period”), subject to such shorter period as might apply under
Sections 5 of this Agreement and under the Plan. The Option expires and
terminates at the end of the Option Period. The Optionee’s unexercised right to
purchase shares of Stock shall cumulate and carry-over to subsequent
twelve-month periods, subject to the five-year exercise period.

 

5.                  Exercise After Termination of Service. After an Optionee’s
Termination of Service, an Option may be exercised only with respect to the
number of shares of Stock which the Optionee could have acquired by an exercise
of the Option immediately before the Termination of Service, but in no event
after the expiration date of the Option as specified in Section 4.  The right to
exercise will expire at the earlier of the expiration of the Option Period or
one year after the Optionee’s Termination of Service.  Any Option exercised
under this Section may be exercised by the legal representative of the estate of
the Optionee or by the person or persons who acquire the right to exercise such
Option by bequest or inheritance.  If the Compensation Committee determines in
the particular case that there was Cause for Termination of Service, the right
to exercise the Option shall immediately terminate upon Termination of Service.

 

            For purposes of this Agreement, “Termination of Service” shall be
deemed to have occurred at the close of business on the last day on which an
employee is carried as an active employee on the records of the Company. For
purposes of this Agreement, “Cause” shall mean the Optionee’s (i) willful
failure to substantially perform such Optionee’s reasonably assigned duties;
(ii) repeated gross negligence in performing such Optionee’s duties; (iii)
illegal conduct in performing such Optionee’s duties; (iv) willful actions
contrary to the Company’s interest; (v) repeated refusal to comply with the
reasonable and lawful instructions of management of the Company or a subsidiary;
or (vi) violation of the obligations imposed on the Optionee under any
confidentiality or solicitation covenants to which the Optionee is bound under
the terms of this Agreement or otherwise; provided, however, that if Optionee
has an employment agreement in place with the Company, the definition of “Cause”
in the Optionee’s employment agreement will apply.

 

6.                  Change of Control. Consistent with Section 5 of the Plan,
upon the occurrence of a Change of Control, this Option shall become fully
exercisable and will expire if not exercised by the date set by the Company,
communicated to Optionee, and allowing Optionee at least 15 days after notice to
exercise the Option.

 

23

--------------------------------------------------------------------------------




7.         Tax Withholding.  The Company shall withhold from wages otherwise
due, or retain from any payment to Optionee in respect of the shares of Stock
issuable upon vesting, or take such other action which Company deems necessary
to satisfy any income or other tax withholding requirements as a result of the
exercise of the Option and issuance of Stock related thereto. Unless Optionee
submits payment for the required withholding or elects, with the Company’s
consent, payroll withholding, Optionee shall be deemed to have elected to
satisfy any federal and state tax withholding requirements through a reduction
in the number of shares of Stock issuable upon vesting, equal to their Fair
Market Value based on the amount of withholding taxes reasonably estimated by
the Company to be due upon vesting.

 

8.         Definitions.  Unless provided to the contrary in this Agreement, the
definitions contained in the Plan and any amendments thereto shall apply to this
Agreement.

 

            9.         Restrictions Imposed by Law.  Notwithstanding any other
provision of this Agreement, Optionee agrees that the Company will not be
obligated to deliver any shares of Stock upon exercise of this Option if counsel
to the Company determines that such exercise, delivery or payment would violate
any law or regulation of any governmental authority or any agreement between the
Company and any national securities exchange upon which the Stock is listed. As
a condition to the issuance of shares of Stock upon exercise of this Option, the
Company may require Optionee to satisfy any qualifications that may be necessary
or appropriate to evidence compliance with any applicable law or regulation.

 

10.       No Shareholder Status; No Dividends.  Optionee shall have no rights as
a shareholder with respect to any shares of Stock under this Option until such
shares have been duly issued and delivered to Optionee. Except for adjustments
made as provided in subsection 4.2(e) of the Plan, no adjustment shall be made
for dividends of any kind or description whatsoever or for distributions of
other rights of any kind or description whatsoever respecting the shares of
Stock before such issuance.

 

11.       Option Exempt from 409A. The Option is designed and intended to be
exempt from 409A of the Code. Any adjustment under Section 4.2(e) of the Plan
shall not provide any enhancement of value of the Option in order to ensure the
continued exemption, provided that the Company does not warrant any tax
treatment and in no event shall the Company be liable for any additional tax,
interest or penalty that may be imposed on Optionee by 409A of the Code or for
damages for failing to comply with 409A of the Code.

 

12.       Provisions Consistent with Plan.  This Agreement is intended to be
construed to be consistent with all applicable provisions of the Plan, which is
incorporated herein by reference. Optionee acknowledges receipt
contemporaneously herewith of a copy of the Plan, and Optionee represents that
he is familiar with the terms and provisions thereof and hereby accepts the
Award herein subject to all the terms and provisions thereof.  Optionee
acknowledges that nothing contained in the Plan or this Agreement shall (a)
confer upon Optionee any additional rights to continued employment by the
Company or any corporation related to the Company; or (b) interfere in any way
with the right of the Company to terminate Optionee’s employment at any time. In
the event of a conflict between the provisions of this Agreement and the Plan,
the provisions of the Plan shall prevail.

 

24

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date set forth in the preamble hereto, but actually on the dates set forth
below.

 

 

                                                                        INDUSTRIAL
SERVICES OF AMERICA, INC.

 

By:       ___________________________________

           

Title:    ___________________________________

 

Date:    ___________________________________

 

OPTIONEE:

 

_________________________________________

Name:

(acknowledging receipt and conditions set out above)

 

Date:  ___________________________________

 

  




25

--------------------------------------------------------------------------------